DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 10 and 11 recite the term “the identified behavior.”  It is unclear as to whether this refers to the step in Claim 1 of “identifying a behavior of the test machine” (second-to-last claim element) or “automatically identifying an occurrence of a behavior of the field machine” (last claim element).  The Examiner assumes it is the latter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirsch (US 20160078340 A1).
Regarding Claim 1, Kirsch discloses a method of identifying a behavior of a machine [Paragraph [0041] – “FIG. 7 is a flow chart of an exemplary method 330 of generating machine operation classified algorithms for a particular machine 100.”], the method comprising:
receiving, by a computer system [Fig. 4], a signal indicative of operation of a field machine [Paragraph [0036] – “FIG. 6 illustrates an exemplary input chart 300 for identification of events and operations. … The chart 300 shows exemplary data collected over time for a bulldozer displayed in vertically arranged set.”Paragraph [0037] – “FIG. 6 shows four representative data series: ground speed, power (i.e., drawbar pull), blade raise (i.e., blade tool active), and blade angle (i.e., blade angle active).”];
applying, by the computer system, a deep learning algorithm to identify a pattern in a collection of signals [Paragraph [0036] – “The chart 300 illustrates how a user may interface with the algorithm program 276 to identify characteristics associated with various operations so that the algorithm can generate the code necessary to identify and log the operations of interest.”] stored on a computer-readable memory [Paragraph [0033] – “The memory 204 may also include the classification algorithm 226 that is executed by the processor 202 to collect data from the various inputs and generate a log of operations.”], the collection of signals include the received signal indicative of operation of the machine [Paragraph [0037] – “FIG. 6 shows four representative data series: ground speed, power (i.e., drawbar pull), blade raise (i.e., blade tool active), and blade angle (i.e., blade angle active).”];
performing a series of targeted tests using a test machine while monitoring a signal indicative of operation of the test machine [Paragraph [0018] – “The identification of events may include “raw channel” information, such as tool commands, ground speed, gear settings, engine speed, fuel burn rate, or tool position.”Paragraph [0042] – “At block 336, for each event one or more conditions associated with that event may be identified. The condition may be defined as a function of raw data (see, e.g. Table 4 below) or may be a function of derived information, an example of which is shown in Table 3 below. Derived information may be calculated using one or more raw data elements.”Paragraph [0049] – “Tables 1-4 illustrate representative values.”See Tables 3 and 4.];
identifying a behavior of the test machine during the series of targeted tests that produces a signal that matches the pattern identified by the deep learning algorithm [Paragraph [0041] – “FIG. 7 is a flow chart of an exemplary method 330 of generating machine operation classified algorithms for a particular machine 100.”Paragraph [0043] – “At block 338 for each condition a calculation is developed that evaluates conditions in the machine for current and/or past machine conditions, whether raw or derived, and generates an output corresponding to the inferred operation being performed. In one embodiment, the calculation may be an actual calculation or may be a programmatic device such as case statements known in some programming languages.”]; and
automatically identifying an occurrence of a behavior of the field machine in response to detecting the pattern in the received signal indicative of operation of the field machine [Fig. 7, step 340 – “Generating an algorithm that monitors conditions of the machine and outputs a current operation of the machine using the one or more conditions to identify events associated with the operation”].

Regarding Claim 2, Kirsch discloses that performing the series of target tests using the test machine includes performing a series of defined operations under a defined varying set of operating conditions [Fig. 6, see the operations spelled out at the top of the chart].

Regarding Claim 3, Kirsch discloses that receiving the signal indicative of operation of the field machine includes receiving a signal indicative of an output of at least one sensor of the field machine [Paragraph [0032] – “Also connected to the data bus 206 may be a number of sensor inputs, that may include but is not limited to, a torque or drawbar pull sensor 208, a groundspeed sensor 210, a track speed sensor 212, a slope sensor 214, or a gear sensor 216.”].

Regarding Claim 4, Kirsch discloses that applying the deep learning algorithm to identify the pattern in the collection of signals stored on the computer-readable memory includes identifying at least one pattern selected from a group consisting of a time-domain pattern [Fig. 6 shows a time-domain representation of the data being analyzed] and a frequency-domain pattern [Paragraph [0015] – “A machine operation classifier observes characteristics of the operation of a machine and decides what operation is being performed. The classifier then logs the operations for later use in analyzing performance, operator training, maintenance scheduling, and more. However, the development of the operation classifier is complicated. Dozens of measurements are available from the machine, from direct measurements such as engine RPM and hydraulic cylinder pressures, to indirect measurements such as drawbar pull or tool position.”].

Regarding Claim 5, Kirsch discloses receiving, by the computer system, a plurality of signals from a plurality of field machines, the plurality of signals including a time-domain output of each of a plurality of sensors of each field machine of the plurality of field machines, wherein receiving the plurality of signals from the plurality of field machines includes receiving the signal indicative of operation of the field machine [Paragraph [0035] – “The algorithm program 276 may be used to generate multiple classification algorithms for various machines as illustrated by a second operations catalog 284, a second event catalog 286, and a second classification algorithm 288.”].

Claim 6, Kirsch discloses that receiving the signal indicative of operation of the field machine includes receiving a signal indicative of at least one selected from a group consisting of an operator swing command signal, a pump pressure signal, an engine speed signal, and an engine load signal [Paragraph [0021] – “Other events can be developed using information such as cylinder position for the various hydraulic cylinders, cylinder pressures can be used to determine whether a tool is loaded or unloaded, and groundspeed calculations using engine revolutions per minute (RPM) and corresponding transmission or torque converter settings may be used to determine power events. Other observable conditions may be associated with these true/false events such as change of engine RPM, change in hydraulic cylinder position, change in cylinder pressure, etc.”].

Regarding Claim 7, Kirsch discloses updating, by the computer system, a database identifying a plurality of behaviors each corresponding to a different pattern of a plurality of patterns, wherein each behavior of the plurality of behaviors includes an identified operation of a machine and an identified operating condition of the machine [Paragraph [0048] – “If additional operations are available to be included in the classification algorithm execution returned to block 332 and the process is repeated for the additional operation. If no more operations are to be included in the classification algorithm, execution may continue at block 340 where the classification algorithm 226 used for installation into the controller 200 of the machine 100 may be generated. The classification algorithm 226 may be stored in memory 254 of the computer 250 and transmitted to the machine 100 via the network interface 268 or may be transferred using a known removable memory, such as a flash drive.”].

Regarding Claim 8, Kirsch discloses storing, to the computer-readable memory, a record of each of a plurality of occurrences of the behavior detected for the field machine based on the received signal indicative of operation of the field machine [Paragraph [0032] – “Also connected to the data bus 206 may be outputs such as a driver to provide information to an operator display 218 or an interface 220 to provide log data to an local device, such as a memory card, or via a network connection (not depicted) to an external device.”].

Regarding Claim 12, Kirsch discloses a method of identifying a behavior of a machine [Paragraph [0041] – “FIG. 7 is a flow chart of an exemplary method 330 of generating machine operation classified algorithms for a particular machine 100.”], the method comprising:
receiving, by a computer system [Fig. 4], a plurality of signals from a plurality of field machines, the plurality of signals including a time-domain output of each of a plurality of sensors of each field machine of the plurality of field machines [Paragraph [0036] – “FIG. 6 illustrates an exemplary input chart 300 for identification of events and operations. … The chart 300 shows exemplary data collected over time for a bulldozer displayed in vertically arranged set.”Paragraph [0037] – “FIG. 6 shows four representative data series: ground speed, power (i.e., drawbar pull), blade raise (i.e., blade tool active), and blade angle (i.e., blade angle active).”Paragraph [0035] – “The algorithm program 276 may be used to generate multiple classification algorithms for various machines as illustrated by a second operations catalog 284, a second event catalog 286, and a second classification algorithm 288.”];
storing, by the computer system, the plurality of signals to a computer-readable memory [Paragraph [0033] – “The memory 204 may also include the classification algorithm 226 that is executed by the processor 202 to collect data from the various inputs and generate a log of operations.”];
applying, by the computer system, a deep-learning algorithm to identify a plurality of patterns in the plurality of signals stored to the computer-readable memory [Paragraph [0036] – “The chart 300 illustrates how a user may interface with the algorithm program 276 to identify characteristics associated with various operations so that the algorithm can generate the code necessary to identify and log the operations of interest.”];
performing a series of targeted tests using a test machine while monitoring a time-domain output of each of a plurality of sensors of the test machine [Paragraph [0018] – “The identification of events may include “raw channel” information, such as tool commands, ground speed, gear settings, engine speed, fuel burn rate, or tool position.”Paragraph [0042] – “At block 336, for each event one or more conditions associated with that event may be identified. The condition may be defined as a function of raw data (see, e.g. Table 4 below) or may be a function of derived information, an example of which is shown in Table 3 below. Derived information may be calculated using one or more raw data elements.”Paragraph [0049] – “Tables 1-4 illustrate representative values.”See Tables 3 and 4.], wherein the series of target tests includes performing a series of operations under a defined varying set of operating conditions [Fig. 6, see the operations spelled out at the top of the chart];
identifying a first behavior of the test machine during the series of targeted tests when the output of the plurality of sensors of the test machine matches a first pattern of the plurality of patterns identified by the deep-learning algorithm [Paragraph [0041] – “FIG. 7 is a flow chart of an exemplary method 330 of generating machine operation classified algorithms for a particular machine 100.”Paragraph [0043] – “At block 338 for each condition a calculation is developed that evaluates conditions in the machine for current and/or past machine conditions, whether raw or derived, and generates an output corresponding to the inferred operation being performed. In one embodiment, the calculation may be an actual calculation or may be a programmatic device such as case statements known in some programming languages.”];
updating, by the computer system, a database identifying a plurality of behaviors each corresponding to a different pattern of the plurality of patterns identified by the deep-learning algorithm, wherein each behavior of the plurality of behaviors includes an identified operation of a machine and an identified operating condition of the machine [Paragraph [0041] – “FIG. 7 is a flow chart of an exemplary method 330 of generating machine operation classified algorithms for a particular machine 100.”Paragraph [0043] – “At block 338 for each condition a calculation is developed that evaluates conditions in the machine for current and/or past machine conditions, whether raw or derived, and generates an output corresponding to the inferred operation being performed. In one embodiment, the calculation may be an actual calculation or may be a programmatic device such as case statements known in some programming languages.”]; and
automatically identifying, by the computer system, an occurrence of a first behavior of one of the plurality of field machines in response to detecting the first pattern in the received signals of the plurality of signals corresponding to the output of the plurality of sensors of the one of the plurality of field machines [Fig. 7, step 340 – “Generating an algorithm that monitors conditions of the machine and outputs a current operation of the machine using the one or more conditions to identify events associated with the operation”].

Regarding Claim 13, Kirsch discloses that receiving the plurality of signals from the plurality of field machines includes receiving a periodic or continuous output from a transmitter of a first field machine of the plurality of field machines [Paragraph [0036] – “FIG. 6 illustrates an exemplary input chart 300 for identification of events and operations. … The chart 300 shows exemplary data collected over time for a bulldozer displayed in vertically arranged set.”].

Regarding Claim 14, Kirsch discloses that receiving the plurality of signals from the plurality of field machines includes receiving at least one selected from a group consisting of an operator swing command signal, a pump pressure signal, an engine Paragraph [0021] – “Other events can be developed using information such as cylinder position for the various hydraulic cylinders, cylinder pressures can be used to determine whether a tool is loaded or unloaded, and groundspeed calculations using engine revolutions per minute (RPM) and corresponding transmission or torque converter settings may be used to determine power events. Other observable conditions may be associated with these true/false events such as change of engine RPM, change in hydraulic cylinder position, change in cylinder pressure, etc.”].

Regarding Claim 15, Kirsch discloses that applying the deep-learning algorithm to identify the plurality of patterns in the plurality of signals includes identifying a pattern including at least one selected from a group consisting of a time-domain pattern [Fig. 6 shows a time-domain representation of the data being analyzed] and a frequency-domain pattern [Paragraph [0015] – “A machine operation classifier observes characteristics of the operation of a machine and decides what operation is being performed. The classifier then logs the operations for later use in analyzing performance, operator training, maintenance scheduling, and more. However, the development of the operation classifier is complicated. Dozens of measurements are available from the machine, from direct measurements such as engine RPM and hydraulic cylinder pressures, to indirect measurements such as drawbar pull or tool position.”].

Claim 16, Kirsch discloses that applying the deep-learning algorithm to identifying the plurality of patterns in the plurality of signals includes identifying a pattern in time-corresponding outputs from two or more of the plurality of sensors in a field machine [See the examples in Paragraphs [0044]-[0047]].

Regarding Claim 17, Kirsch discloses storing, to the computer-readable memory, a record of each of a plurality of occurrences of the first behavior detected for each individual field machine of the plurality of field machines [Paragraph [0015] – “A machine operation classifier observes characteristics of the operation of a machine and decides what operation is being performed. The classifier then logs the operations for later use in analyzing performance, operator training, maintenance scheduling, and more.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 11, 18, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch (US 20160078340 A1).
Regarding Claims 10, 21, and 22, Kirsch discloses that its methods can be used to schedule necessary maintenance [Paragraph [0015] – “The classifier then logs the operations for later use in analyzing performance, operator training, maintenance scheduling, and more.”], but fails to disclose that the identified behavior includes operating a field machine that is in need of a particular repair or maintenance, and further comprising transmitting a signal from the computer system identifying the particular repair or maintenance required for the field machine in response to detecting the pattern in the received signal indicative of operation of the field machine.  However, it would have been obvious to operate the system in such a way, so as to automatically inform a user that the machine is in need of scheduled maintenance.

	Regarding Claims 11, 18, and 19, Kirsch discloses that its methods can be used to suggest the use of alternate equipment [Paragraph [0002] – “It is useful to know what operations a machine is performing for many reasons, including scheduling preventive maintenance, providing operator training, and suggesting supplemental equipment purchases, to name a few.”], but fails to disclose that the identified behavior includes using the field machine to perform a task for which the field machine is not optimally suited, and further comprising automatically transmitting a signal/report from the computer system advising an end user to use a different type of field machine for a particular task in response to detecting the pattern in the received signal indicative of operation of the field machine.  However, it would have been obvious to operate the system in such a way, so as to automatically inform a user that the use of alternate equipment is warranted.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch (US 20160078340 A1) and Price (US 20090299581 A1).
Regarding Claims 9 and 20, Kirsch fails to disclose sending an operation adjustment signal from the computer system to a field machine in response to detecting the pattern in the received signals from the field machine, wherein the field machine is configured to adjust operation of the field machine in response to receiving the operation adjustment signal.  However, Price discloses performing such an action in response to a detected operation pattern [See Paragraphs [0031]-[0032]].  It would have been obvious to perform such an operation because doing so would have allowed for realizing a saving of power and fuel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200005185 A1 – AUTOMATIC CONTROL ARTIFICIAL INTELLIGENCE DEVICE AND METHOD FOR UPDATING A CONTROL FUNCTION
US 20200007064 A1 – NEW CONTROL METHODOLOGY TO REDUCE MOTOR DRIVE LOSS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865